DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with YongJoon William Lee on February 22, 2021.

The application has been amended as follows: 

15.  A multi-player gaming system for operating a game involving a live dealer, at least one live player and at least one virtual player, the multi-player gaming system comprising: 
a tablet table, the tablet table comprising:
a display;
an arm rest surrounding the display; 
at least one camera placed on the arm rest at each of a plurality of player seating areas of the tablet table[[.]];
a chip tray placed in front of a dealer seating area of the tablet table;
a chip tray camera placed on a side of the chip tray, wherein the chip tray camera captures an image of chips placed in the chip tray; 
a card scanner in front of the dealer seating area of the tablet table;
at least one processor; 

at least one program; wherein
the at least one camera captures images at a height of the at least one virtual player at a corresponding one of the plurality of player seating areas
the at least one camera comprises an omnidirectional camera,
, and
the at least one program is stored in the memory and is executed by the at least one processor, the at least one program comprising instructions for:
capturing by the at least one camera at least one chip placed in a chip area of the at least one live player on the tablet table;
determining a number and a value of the at least one chip; 
displaying the value of the at least one chip in the chip area of the at least one live player on a terminal device of the at least one virtual player;
capturing by the at least one camera at least one card of the at least one live player placed on a card area of the at least one live player on the tablet table;
isolating the at least one card of the at least one live player into one or more individual cards;
extracting and determining a rank of the one or more individual cards; and
extracting and determining a suit of the one or more individual cards.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: can be found in the previous Office action. The current amendments are to correct formalities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715